  8:19-cr-00229-JMG-MDN Doc # 41 Filed: 07/02/20 Page 1 of 2 - Page ID # 53



              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          8:19-CR-229

vs.                                                     ORDER

LUIS MARIA-AGUADO,

                  Defendant.

      IT IS ORDERED:


      1.   The government's unopposed motion to continue trial (filing
           40) is granted.


      2.   The above-captioned criminal case is set for a jury trial
           before the undersigned judge in Courtroom 1 (Special
           Proceedings), Roman L. Hruska Federal Courthouse, 111
           South 18th Plaza, Omaha, NE, commencing at 9:15 a.m. on
           Monday, September 14, 2020, or as soon thereafter as the
           case may be called.


      3.   In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds
           that the ends of justice will be served by granting this
           continuance and outweigh the interests of the public and the
           defendant in a speedy trial. Any additional time arising as a
           result of the granting of this motion, that is, the time
           between today's date and September 14, 2020, shall be
           deemed excludable time in any computation of time under
8:19-cr-00229-JMG-MDN Doc # 41 Filed: 07/02/20 Page 2 of 2 - Page ID # 54




         the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time
         necessary for effective preparation, taking into account the
         exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).
         Failure to object to this order will be deemed a waiver of any
         right to later claim the time should not have been excluded
         under the Speedy Trial Act.


   Dated this 2nd day of July, 2020.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -2-
